NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,

V.

GREAT AMERICAN INSURANCE COMPANY OF
NEW YORK, ALSO KNOWN AS AMERICAN ~~
NATIONAL FIRE INSURANCE COMPANY,

Defendant-Appellant,

AND -

WASHINGTON INTERNATIONAL INSURANCE
COMPANY,

Defendant.

2012-1056

Appeal from the United States Court of International
Trade in case n0. 09-CV-0187, Senior Judge Richard W.
Goldberg.

ON MOTION

ORDER

US V. GREAT AMERICAN INSU`RANCE CO 2

Great American Insurance Company of New York
(Great American Insurance) moves to withdraw its appeal
without prejudice to its right to file another appeal should
either the United States or Washington international
insurance Company file a subsequent notice of appeal
The United States submits a letter requesting the court
withdraw its order entered on May 22, 2012.

Upon consideration thereof,
lT lS ORDERED THATZ

(1) The court’s May 22, 2012 order is withdrawn as
moot.

(2) The motion to withdraw the appeal is granted
Appeal 2012-1056 is dismissed.*

(3) Each party shall bear its own costs.

FOR THE CoURT
 0 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Theodore R. Posner, Esq.
Amy M. Ruban, Esq. “‘Sa-%‘é‘é*§l§’§».“».’r'=’r§tt"`ir"°“
825 JuN 0 5 2012
JAN HUBBALY
ISSUED AS A MANDATE: JUN 0 5 Zmz CLERK

#

lt is not the court's usual practice to designate a
dismissal as being with or without prejudice.